Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following are the examiner’s statement of reasons for allowance:
2.	Claims 1-20 are allowed 
3.	Independent claims 1, 7 and 14 claim a display driver includes a still image detector configured to receive a compressed image bitstream at an input frame frequency from a host processor, and to detect a still image by comparing the compressed image bitstream of a current frame and the compressed image bitstream of a previous frame, a driving frequency changer configured to output the compressed image bitstream at a first output frame frequency equal to the input frame frequency when the still image is not detected, and to output the compressed image bitstream at a second output frame frequency lower than the input frame frequency when the still image is detected, and a decoder configured to generate original image data at the first output frame frequency and the second output frame frequency, in a manner not disclosed or suggested in any prior art.  

	The representative closest prior art is Gao et al., US Patent Application (20200374514), hereinafter “Gao” and Sasai et al., US Patent Application (20130136178), hereinafter “Sasai ”, which do not teach the features claimed in the independent claim, 1 and similarly worded claims 7 and 14: “1. A display device comprising: a display panel including a plurality of pixels; and a display driver configured to drive the display panel, wherein the display driver includes: a still image detector configured to receive a compressed image bitstream at an input frame frequency from a host processor, and to detect a still image by comparing the compressed image bitstream of a current frame and the compressed image bitstream of a previous frame; a driving frequency changer configured to output the compressed image bitstream at a first output frame frequency equal to the input frame frequency when the still image is not detected, and to output the compressed image bitstream at a second output frame frequency lower than the input frame frequency when the still image is detected; and a decoder configured to generate original image data at the first output frame frequency by decoding the compressed image bitstream at the first output frame frequency when the still image is not detected, and to generate the original image data at the second output frame frequency by decoding the compressed image bitstream at the second output frame frequency when the still image is detected.”.

In regards to claims 1, 7 and 14 the representative prior art is Gao and Sasai. Gao teaches video encoding and decoding method, apparatus, a computer device, and a storage medium. The method includes obtaining a current frame to be encoded; determining a resolution determining mechanism among a plurality of resolution determining mechanisms to be performed on a reference frame based on a resolution relationship between the current frame and a reference frame corresponding to the current frame; generating the reference frame corresponding to the current frame according to the resolution determining mechanism; and encoding the current frame 
Sasai teaches a selected prediction mode used in prediction at a time of coding; and decoding a current block included in coded image data to generate a decoded block, according to the prediction based on the selected prediction mode. The restoring includes: determining a first estimated prediction mode; determining a second estimated prediction mode different from the first estimated prediction mode; and restoring the selected prediction mode based on the mode information, the first estimated prediction mode, and the second estimated prediction mode. Sasai further teaches the moving picture decoding apparatus, such as the television ex300 and the LSI ex500 is configured to determine to which standard the video data conforms, and switch between the driving frequencies according to the determined standard. FIG. 33 illustrates a 

In regards to claims 1, 7 and 14 Gao and Sasai, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a decoder configured to generate original image data at the first output frame frequency by decoding the compressed image bitstream at the first output frame frequency when the still image is not detected, and to generate the original image data at the second output frame frequency by decoding the compressed image bitstream at the second output frame frequency when the still image is detected.” of the claimed invention.  Claims 2-6; 8-13 and15-20 depend from claim 1, 7 and 14 respectively and as such the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT J MICHAUD/Examiner, Art Unit 2694